--------------------------------------------------------------------------------

Exhibit 10.2
 
 
 
PLEDGE AND SECURITY AGREEMENT
 
PLEDGE AND SECURITY AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this “Agreement”), dated as of July 20, 2007,
made by each of the undersigned pledgors (each a “Pledgor” and, together with
any other entity that becomes a pledgor hereunder pursuant to Section 25 hereof,
the “Pledgors”) to DNB NOR BANK ASA, New York Branch, as collateral agent (in
such capacity, together with any successor collateral agent, the “Pledgee”), for
the benefit of the Secured Creditors (as defined below) and by its execution of
the acknowledgment attached hereto, NORDEA BANK FINLAND PLC, New York Branch, as
Deposit Account Bank (in such capacity, as the “Deposit Account Bank”).
 
W I T N E S S E T H :
 
WHEREAS, Genco Shipping & Trading Limited (the “Borrower”), the various lenders
from time to time party thereto (the “Lenders”) and DnB NOR Bank ASA, New York
Branch, as Administrative Agent and Collateral Agent (in such capacity, together
with any successor Administrative Agent, the “Administrative Agent”), have
entered into a Credit Agreement, dated as of July 20, 2007 (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrower as contemplated
therein (the Lenders holding from to time outstanding Loans (and/or Loan
Commitments), the Administrative Agent and each Pledgee, in each of the
aforementioned capacities, are herein called the “Lender Creditors”);
 
WHEREAS, pursuant to Section 1.2 hereof, each applicable Pledgor and the Deposit
Account Bank shall enter into, the Control Agreement attached hereto as Annex H
on the Collateral Delivery Date;
 
WHEREAS, the Borrower may at any time and from time to time after the date
hereof enter into, or guaranty the obligations of one or more other Pledgors or
any of their respective Subsidiaries under, one or more Interest Rate Protection
Agreements or Other Hedging Agreements with respect to the Borrower’s
obligations under the Credit Agreement with respect to the outstanding Loans
and/or Commitments from time to time with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender's or affiliate's successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lenders holding from
to time outstanding Loans (and/or Commitments), are herein called the “Secured
Creditors”);
 
WHEREAS, it is a condition precedent to the making of the Loans to the Borrower
under the Credit Agreement that each Pledgor shall have executed and delivered
to the Pledgee this Agreement; and
 
WHEREAS, each Pledgor desires to enter into this Agreement in order to satisfy
the condition described in the preceding paragraph;
 
 

--------------------------------------------------------------------------------


 
 
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:
 
1.  SECURITY FOR OBLIGATIONS; ESTABLISHMENT OF OPERATING ACCOUNT.
 
1.1. Security.  This Agreement is made by each Pledgor for the benefit of the
Secured Creditors to secure:
 
              (i)the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, principal, premium, interest, fees
and indemnities (including, without limitation, all interest that accrues after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Pledgor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding)) of such Pledgor
to the Lender Creditors whether now existing or hereafter incurred under,
arising out of, or in connection with, the Credit Agreement and the other Credit
Documents to which such Pledgor is a party (including, in the case of each
Pledgor that is a Subsidiary Guarantor, all such obligations, liabilities and
indebtedness of such Pledgor under the Subsidiaries Guaranty) and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements contained in the Credit Agreement and in such other Credit Documents
(all such obligations, liabilities and indebtedness under this clause (i),
except to the extent consisting of obligations, liabilities or indebtedness with
respect to Interest Rate Protection Agreements or Other Hedging Agreements,
being herein collec­tively called the “Credit Document Obligations”);
 
              (ii)the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Pledgor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding) owing by such Pledgor
to the Other Creditors under, or with respect to (including, in the case of each
Pledgor that is a Subsidiary Guarantor, all such obligations, liabilities and
indebtedness of such Pledgor under the Subsidiaries Guaranty), any Interest Rate
Protection Agreement or Other Hedging Agreement entered into in respect of the
Borrower’s obligations with respect to the outstanding Loans and/or Commitments
from time to time, whether such Interest Rate Protection Agreement or Other
Hedging Agreement is now in existence or hereafter arising, and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements contained therein (all such obligations, liabilities and indebtedness
described in this clause (ii) being herein collectively called the “Other
Obligations”);
 
 

--------------------------------------------------------------------------------


 
              (iii)any and all sums advanced by the Pledgee in order to preserve
the Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;
 
              (iv)in the event of any proceeding for the collection or
enforcement of any indebtedness, obligations or liabilities of such Pledgor
referred to in clauses (i) and (ii) above, after an Event of Default shall have
occurred and be continuing, the reasonable expenses of retaking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Pledgee of its rights hereunder,
together with reasonable attorneys’ fees and court costs; and
 
              (v)all amounts paid by any Secured Creditor as to which such
Secured Creditor has the right to reimbursement under Section 11 of this
Agreement;
 
all such obligations, liabilities, sums and expenses set forth in clauses (i)
through (v) of this Section 1.1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.
 
1.2.  Operating Accounts; Reserve Accounts.  (a) The relevant Pledgor and the
Pledgee shall establish on or prior to the Collateral Delivery Date, in the name
and for the benefit of the Pledgee, as agent for the Secured Creditors, the
Operating Accounts for purposes of this Agreement and the other relevant Credit
Documents, which Operating Accounts are or shall be maintained with the Deposit
Account Bank located at 437 Madison Avenue, 21st Floor, New York, New York 10022
(the “Deposit Account Bank”).  Each relevant Pledgor, the Pledgee and the
Deposit Account Bank shall enter into, the Control Agreement attached hereto as
Annex H (the “Control Agreement”) on or prior to the Collateral Delivery Date,
which shall provide that the Operating Accounts shall be under the control of
the Pledgee, as agent for the Secured Creditors, and the Pledgee shall have the
right to direct withdrawals from the Operating Accounts and to exercise all
rights with respect to all of the Earnings Collateral (as defined
below).  All  Earnings Collateral delivered to, or held by or on behalf of, the
Pledgee pursuant to each of the Assignments of Earnings shall be held in the
Operating Accounts in accordance with the provisions hereof and of the Control
Agreement.
 
(b)           Until such time as the Collateral Agent shall have delivered a
Notice of Exclusive Control (as defined in the Control Agreement) (which the
Collateral Agent agrees to do only during the continuance of an Event of
Default), the relevant Pledgor may apply amounts in the Operating Accounts to
the payment of operating expenses and other expenditures permitted under the
Credit Agreement of the Borrower and the other Pledgors.  After the delivery of
a Notice of Exclusive Control (as defined in the Control Agreement), only the
Collateral Agent shall be entitled to withdraw funds from the Operating
Accounts, to give any instructions in respect of the Operating Accounts and any
funds held therein or credited thereto or otherwise deal with the Operating
Accounts.
 
2.  DEFINITIONS.  (a)  Unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined.  Reference to singular terms shall include the plural and vice versa.
 
 

--------------------------------------------------------------------------------


 
(b)           The following capitalized terms used herein shall have the
definitions specified below:

 
“Administrative Agent” has the meaning set forth in the Recitals hereto.
 
“Adverse Claim” has the meaning given such term in Section 8-102(a)(1) of the
UCC.
 
“Agreement” has the meaning set forth in the first paragraph hereof.
 
“Borrower” has the meaning set forth in the Recitals hereto.
 
“Certificated Security” has the meaning given such term in Section 8-102(a)(4)
of the UCC.
 
“Clearing Corporation” has the meaning given such term in Section 8-102(a)(5) of
the UCC.
 
“Collateral” has the meaning set forth in Section 3.1 hereof.
 
“Control Agreement” shall have the meaning provided in Section 1.2.
 
“Credit Agreement” has the meaning set forth in the Recitals hereto.
 
“Credit Document Obligations” has the meaning set forth in Section 1.1(i)
hereof.
 
“Deposit Account Bank” shall have the meaning provided such term in Section 1.2
hereof.
 
“Earnings Collateral” shall mean, collectively, all of the collateral granted,
sold, conveyed, assigned, transferred, mortgaged and pledged pursuant to, and in
accordance with, Section 1 of each Assignment of Earnings.
 
“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement and any payment default under any Interest Rate Protection
Agreement or Other Hedging Agreement entered into in respect of the Borrower’s
obligations with respect to the outstanding Loans and/or Commitments from time
to time, after any applicable grace period.
 
“Indemnitees” has the meaning set forth in Section 11 hereof.
 
“Lender Creditors” has the meaning set forth in the Recitals hereto.
 
“Lenders” has the meaning set forth in the Recitals hereto.
 
“Limited Liability Company Assets” means all assets, whether tangible or
intang­ible and whether real, personal or mixed (including, without limitation,
all limited liability com­pany
 
 

--------------------------------------------------------------------------------


 
 
capital and interest in other limited liability companies), at any time owned or
represented by any Limited Liability Company Interest.
 
“Limited Liability Company Interests” means the entire limited liability company
membership interest at any time owned by any Pledgor in any limited liability
company.
 
“Obligations” has the meaning set forth in Section 1.1 hereof.
 
“Operating Accounts” shall mean, collectively, the accounts listed on Annex I
hereto and all other accounts established at any time by any Pledgor and pledged
in favor of the Pledgee pursuant to the terms of this Agreement or the Credit
Agreement.
 
“Other Creditors” has the meaning set forth in the Recitals hereto.
 
“Other Obligations” has the meaning set forth in Section 1.1(ii) hereof.
 
“Partnership Assets” means all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned or represented by
any Partnership Interest.
 
“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“Pledgee” has the meaning set forth in the first paragraph hereof.
 
“Pledgor” has the meaning set forth in the first paragraph hereof.
 
“Proceeds” has the meaning given such term in Section 9-102(64) of the UCC.
 
“Required Secured Creditors” means (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 15.12 of the Credit
Agreement, each of the Lenders), and (ii) at any time after all of the Credit
Document Obligations have been paid in full in cash and all Commitments under
the Credit Agreement have been terminated and if any Other Obligations are
outstanding, the holders of a majority of the Other Obligations.
 
“Secured Creditors” has the meaning set forth in the Recitals hereto.
 
“Secured Debt Agreements” means and includes this Agreement, the other Credit
Documents and the Interest Rate Protection Agreements and Other Hedging
Agreements entered into with any Other Creditors entered into in respect of the
Borrower’s obligations with respect to the outstanding Loans and/or Commitments
from time to time.
 
 

--------------------------------------------------------------------------------


 
“Securities Act” means the Securities Act of 1933, as amended, as in effect from
time to time.
 
“Security” and “Securities” has the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock.
 
“Security Entitlement” has the meaning given such term in Section 8-102(a)(17)
of the UCC.
 
“Stock” means all of the issued and outstanding shares of capital stock of any
corporation at any time owned by any Pledgor.
 
“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
 
“Termination Date” has the meaning set forth in Section 20 hereof.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided that all references herein to specific sections or
sub­sections of the UCC are references to such sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.
 
“Uncertificated Security” has the meaning given such term in Section
8-102(a)(18) of the UCC.
 
3.  PLEDGE OF STOCK, ACCOUNTS, ETC.
 
3.1  Pledge.  To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby grant and pledge to the Pledgee for
the benefit of the Secured Creditors, and does hereby create a continuing first
priority security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of the right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):
 
(a)           the Operating Account that will be established on the Collateral
Delivery Date, together with all of such Pledgor’s right, title and interest in
and to all sums of property (including cash equivalents and other investments)
now or at any time hereafter on deposit therein, credited thereto or payable
thereon, and all instruments, documents and other writings evidencing the
Operating Accounts;
 
 

--------------------------------------------------------------------------------


 
(b)            all Stock of any Subsidiary Guarantor owned by such Pledgor from
time to time and all options and warrants owned by such Pledgor from time to
time to purchase Stock of any such Subsidiary Guarantor;
 
(c)           all Limited Liability Company Interests in any Subsidiary
Guarantor owned by such Pledgor from time to time and all of its right, title
and interest in each limited liability company to which each such interest
relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Limited Liability Company Interests
and applicable law:
 
(A)           all the capital thereof and its interest in all profits, losses,
Limited Liability Company Assets and other distributions to which such Pledgor
shall at any time be entitled in respect of such Limited Liability Company
Interests;
 
(B)           all other payments due or to become due to such Pledgor in respect
of Limited Liability Company Interests, whether under any limited liability
company agreement or otherwise, whether as contractual obligations, damages,
insurance proceeds or otherwise;
 
(C)           all of such Pledgor’s claims, rights, powers, privileges,
authority, options, security interests, liens and remedies, if any, under any
limited liability company agree­ment or operating agreement, or at law or
otherwise in respect of such Limited Liability Company Interests;
 
(D)           all present and future claims, if any, of such Pledgor against any
such limited liability company for moneys loaned or advanced, for services
rendered or otherwise;
 
(E)           all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of such Limited Liability Company Interests
and any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
 
(F)           all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing
 
 

--------------------------------------------------------------------------------


 
such other property and all cash, securities, interest, dividends, rights and
other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof;
 
(d)           all Partnership Interests in any Subsidiary Guarantor owned by
such Pledgor from time to time and all of its right, title and interest in each
partnership to which each such interest relates, whether now existing or
hereafter acquired, including, without limitation, to the fullest extent
permitted under the terms and provisions of the documents and agreements
governing such Partnership Interests and applicable law:
 
(A)           all the capital thereof and its interest in all profits, losses,
Partnership Assets and other distributions to which such Pledgor shall at any
time be entitled in respect of such Partnership Interests;
 
(B)           all other payments due or to become due to such Pledgor in respect
of such Partnership Interests, whether under any partnership agreement or
otherwise, whether as contractual obligations, damages, insurance proceeds or
otherwise;
 
(C)           all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;
 
(D)           all present and future claims, if any, of such Pledgor against any
such partnership for moneys loaned or advanced, for services rendered or
otherwise;
 
(E)           all of such Pledgor’s rights under any partnership agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of any of such
Pledgor in respect of such Partnership Interests and any such partnership, to
make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and
 
(F)           all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
and
 
 (e)           all Proceeds of any and all of the foregoing.
 
 

--------------------------------------------------------------------------------


 
3.2.  Procedures. (a)  To the extent that any Pledgor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, such Pledgor shall (to the extent provided below)
take, or, in the case of Section 3.2(a)(v), authorize the Pledgee to take, the
following actions as set forth below (as promptly as practicable and, in any
event, within 30 days after it obtains such Collateral) for the benefit of the
Pledgee and the Secured Creditors:
 
              (i)with respect to a Certificated Security (other than a
Certificated Security credited on the books of a Clearing Corporation), such
Pledgor shall deliver such Certificated Security to the Pledgee with powers
executed in blank;
 
              (ii)with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation), such
Pledgor shall cause the issuer of such Uncertificated Security (or, in the case
of an issuer that is not a Subsidiary of such Pledgor, will use reasonable
efforts to cause such issuer) to duly authorize and execute, and deliver to the
Pledgee, an agreement for the benefit of the Pledgee and the other Secured
Creditors substantially in the form of Annex G hereto (appropriately completed
to the reasonable satisfaction of the Pledgee and with such modifications, if
any, as shall be reasonably satisfactory to the Pledgee) pursuant to which such
issuer agrees to comply with any and all instructions originated by the Pledgee
without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Security originated by any other
Person other than a court of competent jurisdiction;
 
              (iii)with respect to a Certificated Security, Uncertificated
Security, Partnership Interest or Limited Liability Company Interest credited on
the books of a Clearing Corporation (including a Federal Reserve Bank,
Participants Trust Company or The Depository Trust Company), such Pledgor shall
promptly notify the Pledgee thereof and shall promptly take all actions required
(i) to comply in all material respects with the applicable rules of such
Clearing Corporation and (ii) to perfect the security interest of the Pledgee
under applicable law (including, in any event, under Sections 9-314(a), (b) and
(c), 9-106 and 8-106(d) of the UCC).  Such Pledgor further agrees to take such
actions as the Pledgee deems reasonably necessary to effect the foregoing;
 
              (iv)with respect to a Partnership Interest or a Limited Liability
Company Interest (other than a Partnership Interest or Limited Liability
Interest credited on the books of a Clearing Corporation), (1) if such
Partnership Interest or Limited Liability Company Interest is represented by a
certificate and is a Security for purposes of the UCC, the procedure set forth
in Section 3.2(a)(i) hereof, and (2) if such Partnership Interest or Limited
Liability Company Interest is not represented by a certificate or is not a
Security for purposes of the UCC, the procedure set forth in Section 3.2(a)(ii)
hereof; and
 
              (v)with respect to cash proceeds from any of the Collateral
described in Section 3.1 hereof which are not released to such Pledgor in
accordance with Section 6 hereof, (i) establishment by the Pledgee of a cash
account in the name of such Pledgor over which the
 
 

--------------------------------------------------------------------------------


 
 
Pledgee shall have exclusive and absolute control and dominion (and no
withdrawals or transfers may be made therefrom by any Person except with the
prior written consent of the Pledgee) and (ii) deposit of such cash in such cash
account.
 
              (b)In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:
 
              (i)with respect to all Collateral of such Pledgor whereby or with
respect to which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions as
may be reasonably requested from time to time by the Pledgee so that “control”
of such Collateral is obtained and at all times held by the Pledgee; and
 
              (ii)each Pledgor shall from time to time cause appropriate
financing statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the various relevant states, covering all
Collateral hereunder (with the form of such financing statements to be
satisfactory to the Pledgee), to be filed in the relevant filing offices so that
at all times the Pledgee has a security interest in all Collateral which is
perfected by the filing of such financing statements (in each case to the
maximum extent perfection by filing may be obtained under the laws of the
relevant states, including, without limitation, Section 9-312(a) of the UCC).
 
3.3.  Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend or similar distribution or otherwise) any additional
Collateral at any time or from time to time after the date hereof, such
Collateral shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1 hereof and, furthermore, such Pledgor will promptly thereafter take
(or cause to be taken) all action with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee (i) a certificate executed by a principal
executive officer of such Pledgor describing such Collateral and certifying that
the same has been duly pledged in favor of the Pledgee (for the benefit of the
Secured Creditors) hereunder and (ii) supplements to Annexes A through F hereto
as are reasonably necessary to cause such annexes to be complete and accurate at
such time.
 
3.4.  Transfer Taxes.  Each pledge of Collateral under Section 3.1 or Section
3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
 
3.5.  Certain Representations and Warranties Regarding the Collateral.  Each
Pledgor represents and warrants that on the date hereof: (i) the jurisdiction of
organization of such Pledgor, and such Pledgor’s organizational identification
number, is listed on Annex A hereto; (ii) each Subsidiary of such Pledgor that
is a Subsidiary Guarantor is listed in Annex B hereto; (iii) the Stock (and any
warrants or options to purchase Stock) of any Subsidiary Guarantor held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock)
 
 

--------------------------------------------------------------------------------


 
of the corporations as described in Annex C hereto; (iv) such Stock constitutes
that percentage of the issued and outstanding capital stock of the respective
Subsidiary Guarantors as is set forth in Annex C hereto; (v) the Limited
Liability Company Interests in any and all Subsidiary Guarantors held by such
Pledgor consist of the number and type of interests of the respective Subsidiary
Guarantors described in Annex D hereto; (vi) each such Limited Liability Company
Interest constitutes that percentage of the issued and outstanding equity
interest of the respective Subsidiary Guarantors as set forth in Annex D hereto;
(vii) the Partnership Interests held by such Pledgor in any and all Subsidiary
Guarantors consist of the number and type of interests of the respective
Subsidiary Guarantors described in Annex E hereto; (viii) each such Partnership
Interest constitutes that percentage or portion of the entire partnership
interest of the Partnership as set forth in Annex E hereto; (ix) such Pledgor
has complied with the respec­tive procedure set forth in Section 3.2(a) hereof
with respect to each item of Collateral described in Annexes B through E hereto;
and (xi) on the date hereof, such Pledgor owns no other Stock, Limited Liability
Company Interests or Partnership Interests of, in each case, any Subsidiary
Guarantor.
 
4.  APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.  If and to the extent
necessary to enable the Pledgee to perfect its security interest in any of the
Collateral or to exercise any of its remedies hereunder, the Pledgee shall have
the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Collateral, which may be held (in the discretion of
the Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank
or in favor of the Pledgee or any nominee or nominees of the Pledgee or a
sub-agent appointed by the Pledgee.
 
5.  VOTING, ETC., WHILE NO EVENT OF DEFAULT.  Unless and until there shall have
occurred and be continuing an Event of Default, each Pledgor shall be entitled
to exercise any and all voting and other consensual rights pertaining to the
Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate or be inconsistent with any of the terms of any Secured Debt
Agreement, or which could reasonably be expected to have the effect of impairing
the value of the Collateral or any part thereof or the position or interests of
the Pledgee or any other Secured Creditor in the Collateral unless expressly
permitted by the terms of the Secured Debt Agreements.  All such rights of each
Pledgor to vote and to give consents, waivers and ratifications shall cease in
case an Event of Default has occurred and is continuing, and Section 7 hereof
shall become applicable.
 
6.  DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless and until there shall have
occurred and be continuing an Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the Pledgors.  The Pledgee shall be entitled to
receive directly, and to retain as part of the Collateral:
 
              (i)all other or additional stock, notes, limited liability company
interests, partner­ship interests, instruments or other securities or property
(including, but not limited to, cash dividends other than as set forth above in
the first sentence of this Section 6) paid or distributed by way of dividend or
otherwise in respect of the Collateral;
 
 

--------------------------------------------------------------------------------


 
              (ii)all other or additional stock, notes, limited liability
company interests, partner­ship interests, instruments or other securities or
property (including, but not limited to, cash) paid or distributed in respect of
the Collateral by way of stock-split, spin-off, split-up, reclassification,
combination of shares or similar rearrangement; and
 
              (iii)all other or additional stock, notes, limited liability
company interests, partner­ship interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.
 
All dividends, distributions or other payments which are received by any Pledgor
contrary to the provisions of this Section 6 and Section 7 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of such Pledgor and shall be forthwith paid over and/or
delivered to the Pledgee as Collateral in the same form as so received (with any
necessary endorsement).
 
7.  REMEDIES IN CASE OF AN EVENT OF DEFAULT.  If there shall have occurred and
be continuing an Event of Default, then and in every such case, the Pledgee
shall be entitled to exercise all of the rights, powers and remedies (whether
vested in it by this Agreement, any other Secured Debt Agreement or by law) for
the protection and enforcement of its rights in respect of the Collateral, and
the Pledgee shall be entitled to exercise all the rights and remedies of a
secured party under the Uniform Commercial Code as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:
 
              (i)to receive all amounts payable in respect of the Collateral
otherwise payable under Section 6 hereof to the Pledgors;
 
              (ii)to transfer all or any part of the Collateral into the
Pledgee’s name or the name of its nominee or nominees;
 
              (iii)to vote all or any part of the Collateral (whether or not
transferred into the name of the Pledgee) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so);
 
              (iv)at any time and from time to time to sell, assign and deliver,
or grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
each Pledgor), for cash, on credit or for other property, for immediate or
future delivery without any assumption of credit risk, and for such price or
prices and on such terms as the Pledgee in its absolute discretion may
determine, provided that at least 10 days’ written notice of the time and place
of any such sale shall be given to the Pledgors.  The
 
 

--------------------------------------------------------------------------------


 
Pledgee shall not be obligated to make any such sale of Collateral regardless of
whether any such notice of sale has theretofore been given.  Each Pledgor hereby
waives and releases to the fullest extent permitted by law any right or equity
of redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security for the Obligations or otherwise.  At any such sale, unless prohibited
by applicable law, the Pledgee on behalf of the Secured Creditors may bid for
and purchase all or any part of the Collateral so sold free from any such right
or equity of redemption. Neither the Pledgee nor any other Secured Creditor
shall be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto;
 
              (v)to set-off any and all Collateral against any and all
Obligations; and
 
              (vi)apply any monies constituting collateral or proceeds thereof
(including, without limitation, amounts on deposit in the Operating Accounts) in
accordance with the provisions of
Section 9.
 
8.  REMEDIES, ETC., CUMULATIVE.  Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof.  No notice to or
demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Pledgee or any other Secured Creditor to any other or
further action in any circumstances without notice or demand.  The Secured
Creditors agree that this Agreement may be enforced only by the action of the
Pledgee, in each case acting upon the instructions of the Required Lenders (or,
after the date on which all Credit Document Obligations have been paid in full,
the holders of at least a majority of the outstanding Other Obligations) and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement.
 
9.  APPLICATION OF PROCEEDS.  (a)  All monies collected by the Pledgee upon any
sale or other disposition of the Collateral of each Pledgor and any other
collateral under any other Security Document (including, without limitation, the
Vessel Mortgage, Assignments of Earnings, Assignments of Insurance, together
with all other monies received by the Pledgee hereunder and under any other
Security Document (except to the extent released in accordance with the
applicable provisions of this Agreement or any other Credit Document), shall be
applied to the payment of the Obligations as follows:
 
 

--------------------------------------------------------------------------------


 
(i)           first, to the payment of all amounts owing the Pledgee of the type
described in clauses (iii) and (iv) of Section 1.1;
 
(ii)           second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), an amount equal to the outstanding Primary
Obligations (as defined below) constituting Credit Document Obligations shall be
paid to the Lenders as provided in Section 9(d) hereof, with each Lender
receiving an amount equal to such outstanding Primary Obligations constituting
Credit Document Obligations or, if the proceeds are insufficient to pay in full
all such Primary Obligations constituting Credit Document Obligations, its Pro
Rata Share (as defined below) of the amount remaining to be distributed;
 
(iii)           third, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii), an amount equal to the
outstanding Primary Obligations constituting Other Obligations shall be paid to
the Other Creditors as provided in Section 9(d) hereof, with each Other Creditor
receiving an amount equal to such outstanding Primary Obligations constituting
Other Obligations or, if the proceeds are insufficient to pay in full all such
Primary Obligations constituting Other Obligations, its Pro Rata Share of the
amount remaining to be distributed;
 
(iv)           fourth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iii), inclusive, an amount equal
to the outstanding Secondary Obligations shall be paid to the Secured Creditors
as provided in Section 9(d) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and
 
(v)           fifth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iv), inclusive, and following the
termination of this Agreement pursuant to Section 20 hereof, to the relevant
Pledgor or to whomever may be lawfully entitled to receive such surplus.
 
(b)           For purposes of this Agreement, (x) “Pro Rata Share” shall mean,
when calculating a Secured Creditor's portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Secured Creditor's Primary Obligations
or Secondary Obligations, as the case may be, and the denominator of which is
the then outstanding amount of all Primary Obligations or Secondary Obligations,
as the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, and interest on, all Loans and
all fees, costs and expenses incurred under the Credit Agreement with respect
thereto and (ii) in the case of the Other Obligations, all amounts due under
such Interest Rate Protection Agreements and Other Hedging Agreements (other
than indemnities, fees (including, without limitation, attorneys' fees) and
similar obligations and liabilities) and (z) “Secondary Obligations” shall mean
all Obligations other than Primary Obligations.
 
 

--------------------------------------------------------------------------------


 
(c)           When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder shall
be applied (for purposes of making determinations under this Section 9 only) (i)
first, to their Primary Obligations and (ii) second, to their Secondary
Obligations.  If any payment to any Secured Creditor of its Pro Rata Share of
any distribution would result in overpayment to such Secured Creditor, such
excess amount shall instead be distributed in respect of the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of the other Secured
Creditors, with each Secured Creditor whose Primary Obligations or Secondary
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Primary Obligations or Secondary Obligations, as the case may be, of
such Secured Creditor and the denominator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.
 
(d)           All payments required to be made hereunder shall be made (x) if to
the Lender Creditors, to the Administrative Agent under the Credit Agreement for
the account of the Lender Creditors, and (y) if to the Other Creditors, to the
trustee, paying agent or other similar representative (each a “Representative”)
for the Other Creditors or, in the absence of such a Representative, directly to
the Other Creditors.
 
(e)           For purposes of applying payments received in accordance with this
Section 9, the Pledgee shall be entitled to rely upon (i) the Administrative
Agent under the Credit Agreement and (ii) the Representative for the Other
Creditors or, in the absence of such a Representative, upon the Other Creditors
for a determination (which the Administrative Agent, each Representative for any
Other Creditors and the Secured Creditors agree (or shall agree) to provide upon
request of the Pledgee) of the outstanding Primary Obligations and Secondary
Obligations owed to the Lender Creditors or the Other Creditors, as the case may
be.  Unless it has actual knowledge (including by way of written notice from a
Lender Credi­tor or an Other Creditor) to the contrary, the Administrative Agent
and each Representative, in furnishing information pursuant to the preceding
sentence, and the Pledgee, in acting hereunder, shall be entitled to assume that
no Secondary Obligations are outstanding. Unless it has actual knowledge
(including by way of written notice from an Other Creditor) to the contrary, the
Pledgee, in acting hereunder, shall be entitled to assume that no Interest Rate
Protection Agreements are in existence.
 
(f)           It is understood and agreed that each Pledgor shall remain jointly
and severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral pledged by it hereunder and the aggregate amount of
the Obligations of such Pledgor.
 
10.  PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
non­application thereof.
 
 

--------------------------------------------------------------------------------


 
11.  INDEMNITY.  Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee and each other Secured Creditor and their respective
successors, assigns, employees, agents and affiliates (individually an
“Indemnitee,” and collectively the “Indemnitees”) from and against any and all
claims, demands, losses, judgments and liabilities (including liabilities for
penalties) of whatsoever kind or nature, and (ii) to reimburse each Indemnitee
for all reasonable costs and expenses, including reasonable attorneys’ fees, in
each case growing out of or resulting from this Agreement or the exercise by any
Indemnitee of any right or remedy granted to it hereunder or under any other
Secured Debt Agreement (but excluding any claims, demands, losses, judgments and
liabilities or expenses to the extent incurred by reason of gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision)).  In no event shall the
Pledgee be liable, in the absence of gross negligence or willful misconduct on
its part, for any matter or thing in connection with this Agreement other than
to account for monies actually received by it in accordance with the terms
hereof.  If and to the extent that the obligations of any Pledgor under this
Section 11 are unenforceable  for any reason, such Pledgor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law.
 
12.  PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.  (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or partnership.  The parties hereto expressly agree
that, unless the Pledgee shall become the absolute owner of Collateral
consisting of a Limited Liability Company Interest or Partnership Interest
pursuant hereto, this Agreement shall not be construed as creating a partnership
or joint venture among the Pledgee, any other Secured Creditor, any Pledgor
and/or any other Person.
 
(b)           Except as provided in the last sentence of paragraph (a) of this
Section 12, the Pledgee, by accepting this Agreement, did not intend to become a
member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Pledgor, any limited
liability company, partnership and/or any other Person either before or after an
Event of Default shall have occurred.  The Pledgee shall have only those powers
set forth herein and the Secured Creditors shall assume none of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner of any partnership or any Pledgor except as provided in the last
sentence of paragraph (a) of this Section 12.
 
(c)           The Pledgee and the other Secured Creditors shall not be obligated
to perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.
 
(d)           The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee or any other Secured Creditor to appear in or
defend any action or proceeding relating to the Collateral to which it is not a
party, or to take any action hereunder or thereunder, or to expend any money or
incur any expenses or perform or discharge any obligation, duty or liability
under the Collateral.
 
 

--------------------------------------------------------------------------------


 
13.  FURTHER ASSURANCES; POWER-OF-ATTORNEY.  (a)  Each Pledgor agrees that it
will join with the Pledgee in executing and, at such Pledgor’s own expense, file
and refile under the Uniform Commercial Code or other applicable law such
financing statements, continuation statements and other documents in such
offices as the Pledgee may deem reasonably necessary and wherever required by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral and hereby authorizes the Pledgee to file financing statements
(including, without limitation, ‘all assets’ financing statements) and
amendments thereto relative to all or any part of the Collateral without the
signature of such Pledgor where permitted by law, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such additional
convey­ances, assignments, agreements and instruments as the Pledgee may
reasonably require or deem necessary to carry into effect the purposes of this
Agreement or to further assure and confirm unto the Pledgee its rights, powers
and remedies hereunder.
 
(b)           Each Pledgor hereby appoints the Pledgee such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, to act from time to time solely after
the occurrence and during the continuance of an Event of Default in the
Pledgee’s reasonable discretion to take any action and to execute any instrument
which the Pledgee may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement.
 
14.  THE PLEDGEE AS AGENT.  The Pledgee will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly understood and agreed by each Secured Creditor that by accepting
the benefits of this Agreement each such Secured Creditor acknowledges and
agrees that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 12 of the Credit Agreement.  The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Section 13 of the Credit Agreement.
 
15.  TRANSFER BY THE PLEDGORS.  No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein (except as may be permitted in
accordance with the terms of the Secured Debt Agreements).
 
16.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.  Each Pledgor
represents, warrants and covenants that:
 
                (i)it is the legal, beneficial and record owner of, and has good
and marketable title to, all Collateral pledged by such Pledgor hereunder and
that it has sufficient interest in all Collateral pledged by such Pledgor
hereunder in which a security interest is purported to be created hereunder for
such security interest to attach (subject, in each case, to no pledge, lien,
mortgage, hypothecation, security interest, charge, option, Adverse Claim or
other encumbrance whatsoever, except the liens and security interests created by
this Agreement and Permitted Liens);
 
 

--------------------------------------------------------------------------------


 
              (ii)it has the corporate, limited partnership or limited liability
company power and authority, as the case may be, to pledge all the Collateral
pledged by it pursuant to this Agreement;
 
              (iii)this Agreement has been duly authorized, executed and
delivered by such Pledgor and constitutes a legal, valid and binding obligation
of such Pledgor enforceable against such Pledgor in accordance with its terms,
except to the extent that the enforce­ability hereof may be limited by
applicable bankruptcy, insolvency, reorganization, mora­torium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);
 
              (iv)except to the extent already obtained or made, or, in the case
of any filings or recordings of the Security Documents (other than the Vessel
Mortgages) executed on or before the Initial Borrowing Date, to be made within
10 days of the Initial Borrowing Date, no consent of any other party (including,
without limitation, any stockholder, partner, member or creditor of such Pledgor
or any of its Subsidiaries) and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required to be obtained by such
Pledgor in connection with (a) the execution, delivery or performance by such
Pledgor of this Agreement, (b) the legality, validity, binding effect or
enforceability of this Agreement, (c) the perfection or enforceability of the
Pledgee’s security interest in the Collateral pledged by such Pledgor hereunder
or (d) except for compliance with or as may be required by applicable securities
laws, the exercise by the Pledgee of any of its rights or remedies provided
herein;
 
              (v)the execution, delivery and performance of this Agreement will
not violate any provision of any applicable law or regulation or of any order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, U.S. or non-U.S., applicable to such Pledgor, or of the certificate
or articles of incorporation, certificate of formation, operating agreement,
limited liability company agreement, partnership agreement or by-laws of such
Pledgor, as applicable, or of any securities issued by such Pledgor or any of
its Subsidiaries, or of any mortgage, deed of trust, indenture, lease, loan
agreement, credit agreement or other material contract, agree­ment or instrument
or undertaking to which such Pledgor or any of its Subsidiaries is a party or
which purports to be binding upon such Pledgor or any of its Subsidiaries or
upon any of their respective assets and will not result in the creation or
imposition of (or the obligation to create or impose) any lien or encumbrance on
any of the assets of such Pledgor or any of its Subsidiaries which are Credit
Parties, except as contemplated by this Agreement or the Credit Agreement;
 
              (vi)all of the Collateral has been duly and validly issued and
acquired, is fully paid and non-assessable and is subject to no options to
purchase or similar rights;
 
              (vii)the pledge and collateral assignment to, and possession by,
the Pledgee of the Collateral pledged by such Pledgor hereunder consisting of
Certificated Securities pursuant to this Agreement creates a valid and perfected
first priority security interest in such
 
 

--------------------------------------------------------------------------------


 
Certificated Securities, and the proceeds thereof, subject to no prior Lien or
to any agreement purporting to grant to any third party a Lien on the property
or assets of such Pledgor which would include the Certificated Securities,
except for Permitted Liens, and the Pledgee is entitled to all the rights,
priorities and benefits afforded by the UCC or other relevant law as enacted in
any relevant jurisdiction to perfect security interests in respect of such
Collateral; and;
 
              (viii)“control” (as defined in Section 8-106 of the UCC) has been
obtained by the Pledgee over all Collateral pledged by such Pledgor hereunder
consisting of Stock with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC, and “control” (as defined in Section 9-104
of the UCC) has been obtained by the Pledgee over all Operating Accounts with
respect to which such “control” may be obtained pursuant to Section 9-104 of the
UCC.
 
(b)           Each Pledgor covenants and agrees that it will defend the
Pledgee’s right, title and security interest in and to the Collateral and the
proceeds thereof against the claims and demands of all persons whomsoever; and
each Pledgor covenants and agrees that it will have like title to and right to
pledge any other property at any time hereafter pledged to the Pledgee as
Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the Secured Creditors.
 
17.  JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE; RECORDS.  The
jurisdiction of organization of each Pledgor is specified in Annex A
hereto.  The chief executive office of each Pledgor is located at the address
specified in Annex F hereto.  Each Pledgor will not change the jurisdiction of
its organization or move its chief executive office except to such new
jurisdiction or location as such Pledgor may establish in accordance with the
last sentence of this Section 17.  The originals of all documents in the
possession of such Pledgor evidencing all Collateral, including but not limited
to all Limited Liability Company Interests and Partnership Interests, and the
only original books of account and records of such Pledgor relating thereto are,
and will continue to be, kept at such chief executive office as specified in
Annex F hereto, or at such new locations as such Pledgor may establish in
accordance with the last sentence of this Section 17.  All Limited Liability
Company Interests and Partnership Interests are, and will continue to be,
maintained at, and controlled and directed (including, without limitation, for
general accounting purposes) from, such chief executive office as specified in
Annex F hereto, or such new locations as such Pledgor may establish in
accordance with the last sentence of this Section 17.  No Pledgor shall
establish a new jurisdiction of organization or a new location for such chief
executive offices until (i) it shall have given to the Pledgee not less than 15
days’ prior written notice of its intention so to do, providing clear details of
such new jurisdiction of organization or new location, as the case may be, and
providing such other information in connection therewith as the Pledgee may
reasonably request, and (ii) with respect to such new jurisdiction of
organization or new location, as the case may be, it shall have taken all
action, satisfactory to the Pledgee (and, to the extent applicable, in
accordance with Section 3.2 hereof), to maintain the security interest of the
Pledgee in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect.  Promptly after establishing a new
jurisdiction of organization or new location for such chief executive offices in
accordance with the immediately preceding sentence, the respective Pledgor
 
 

--------------------------------------------------------------------------------


 
 shall deliver to the Pledgee a supplement to Annex A hereto or Annex F hereto,
as the case may be, so as to cause such Annex A or F, as the case may be, to be
complete and accurate.
 
18.  PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation:  (i) any renewal, extension,
amendment or modification of or addition or supplement to or deletion from any
Secured Debt Agreement or any other instrument or agreement referred to therein,
or any assignment or transfer of any thereof; (ii) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of any
such agreement or instrument including, without limitation, this Agreement;
(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee; (iv) any limitation on any party’s liability or obligations under any
such instrument or agreement or any invalidity or unenforceability, in whole or
in part, of any such instrument or agreement or any term thereof; or (v) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to any Pledgor or any Subsidiary
of any Pledgor, or any action taken with respect to this Agreement by any
trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing (it being
understood and agreed that the enforcement hereof may be limited by applicable
bankruptcy, insolvency, restructuring, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles).
 
19.  REGISTRATION, ETC.  If at any time when the Pledgee shall determine to
exercise its right to sell all or any part of the Collateral consisting of
Stock, Limited Liability Company Interests or Partnership Interests pursuant to
Section 7 hereof, and the Collateral or the part thereof to be sold shall not,
for any reason whatsoever, be effectively registered under the Securities Act,
as then in effect, the Pledgee may, in its sole and absolute discretion, sell
such Collateral, as the case may be, or part thereof by private sale in such
manner and under such circumstances as the Pledgee may deem necessary or
advisable in order that such sale may legally be effected without such
registration.  Without limiting the generality of the foregoing, in any such
event the Pledgee, in its sole and absolute discretion (i) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof shall have been filed under such
Securities Act, (ii) may approach and negotiate with a single possible purchaser
to effect such sale, and (iii) may restrict such sale to a purchaser who will
represent and agree that such purchaser is purchasing for its own account, for
investment, and not with a view to the distribution or sale of such Collateral
or part thereof.  In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price which the Pledgee, in its sole and absolute discretion, in good faith
deems reasonable under the circum­stances, notwithstanding the possibility that
a substantially higher price might be realized if the sale were deferred until
after registration as aforesaid.
 
20.  TERMINATION; RELEASE.  (a)  After the Termination Date, this Agreement and
the security interest created hereby shall terminate (provided that all
indemnities set forth herein including, without limitation, in Section 11 hereof
shall survive any such termination), and the
 
 

--------------------------------------------------------------------------------


 
 
Pledgee, at the request and expense of any Pledgor, will as promptly as
practicable (i) execute and deliver to such Pledgor a proper instrument or
instruments acknowledging the satisfaction and termination of this Agreement,
(ii) will duly assign, transfer and deliver to such Pledgor (without recourse
and without any representation or warranty) such of the Collateral as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement or any other Credit Document, together with any monies at the time
held by the Pledgee or any of its sub-agents hereunder and (iii) notify the
deposit banks under the Control Agreements that such Control Agreements are
terminated.  As used in this Agreement, “Termination Date” shall mean the date
upon which the Total Commitment under the Credit Agreement has been terminated
and all Interest Rate Protec­tion Agreements and Other Hedging Agreements
applicable to Loans (and/or the Commitments) entered into with any Other
Creditors have been terminated, no Note under the Credit Agreement is
outstanding and all Loans thereunder have been repaid in full and all
Obligations then due and payable have been paid in full.
 
(b)           In the event that any part of the Collateral is sold in connection
with a sale permitted by the Secured Debt Agreements (other than a sale to any
Pledgor or any Subsidiary thereof) or is otherwise released with the consent of
the Required Secured Creditors and the proceeds of such sale or sales or from
such release are applied in accordance with the provisions of the Credit
Agreement, to the extent required to be so applied, the Pledgee, at the request
and expense of the respective Pledgor, will duly assign, transfer and deliver to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral (and releases therefor) as is then being (or has been) so sold
or released and has not theretofore been released pursuant to this Agreement.
 
(c)           At any time that a Pledgor desires that the Pledgee assign,
transfer and deliver Collateral (and releases therefor) as provided in Section
20(a) or (b) hereof, it shall deliver to the Pledgee a certificate signed by a
principal executive officer of such Pledgor stating that the release of the
respective Collateral is permitted pursuant to such Section 20(a) or (b).
 
(d)           The Pledgee shall have no liability whatsoever to any other
Secured Creditor as a result of any release of Collateral by it in accordance
with this Section 20.
 
21.  NOTICES, ETC.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telexed, telegraphic or telecopier communication) and mailed, telexed,
telecopied or delivered:  if to any Pledgor, at c/o Genco Ship Management LLC,
as agent, 35 West 56th Street, New York, New York 10019, if to any Lender
Creditor, at its address specified opposite its name on Schedule II to the
Credit Agreement; and if to the Pledgee, at its Notice Office; and, as to each
Other Creditor, at such other address as shall be designated by such Secured
Creditor in a written notice to the Borrower and the Administrative Agent.  All
such notices and communications shall, (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, or (iii) when sent by telex or telecopier,
be effective when sent by telex or telecopier, except that notices and
 
 

--------------------------------------------------------------------------------


 
communications to the Pledgee or any Pledgor shall not be effective until
received by the Pledgee or such Pledgor, as the case may be.
 
22.  WAIVER; AMENDMENT.  None of the terms and conditions of this Agreement may
be changed, waived, modified or varied in any manner whatsoever except in
writing duly signed by each Pledgor directly affected thereby and the Pledgee
(with the written consent of the Required Secured Creditors); provided, that any
change, waiver, modification or variance affecting the rights and benefits of a
single Class (as defined below) of Secured Creditors (and not all Secured
Creditors in a like or similar manner) shall also require the written consent of
the Requisite Creditors (as defined below) of such affected Class.  For the
purpose of this Agreement, the term “Class” shall mean each class of Secured
Creditors, i.e., whether (i) the Lender Creditors as holders of the Credit
Document Obligations or (ii) the Other Creditors as the holders of the Other
Obligations. For the purpose of this Agreement, the term “Requisite Creditors”
of any Class shall mean each of (i) with respect to the Credit Document
Obligations, the Required Lenders and (ii) with respect to the Other
Obligations, the holders of at least a majority of all obligations outstanding
from time to time under the Interest Rate Protection Agreements and Other
Hedging Agreements with respect to outstanding Loans (and/or the Commitments)
from time to time.
 
23.  MISCELLANEOUS.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided that no Pledgor may assign any of its rights or obligations under this
Agreement except in accordance with the terms of the Secured Debt
Agreements.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN
TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  EACH PARTY TO
THIS AGREEMENT IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANS­ACTIONS CONTEM­­PLATED HEREBY.  The headings in this Agreement are for
purposes of reference only and shall not limit or define the meaning
hereof.  This Agreement may be executed in any number of counterparts, each of
which shall be an orig­inal, but all of which shall constitute one
instrument.  In the event that any provision of this Agreement shall prove to be
invalid or unenforce­able, such provision shall be deemed to be severable from
the other provisions of this Agreement which shall remain binding on all parties
hereto.
 
24.  RECOURSE.  This Agreement is made with full recourse to the Pledgors and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of the Pledgors contained herein and in the other Credit
Documents and otherwise in writing in connection herewith or therewith.
 
25.  ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of the
Borrower that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement shall automatically
become a Pledgor hereunder by (x) executing a counterpart hereof and/or a
Subsidiary assumption agreement, in each case in form and
 
 
 

--------------------------------------------------------------------------------


 
 substance satisfactory to the Pledgee, (y) delivering supplements to Annexes A
through F hereto as are necessary to cause such Annexes to be complete and
accurate with respect to such additional Pledgor on such date and (z) taking all
actions as specified in Section 3 of this Agreement as would have been taken by
such Pledgor had it been an original party to this Agreement, in each case with
all documents required above to be delivered to the Pledgee and with all actions
required to be taken above to be taken to the reasonable satisfaction of the
Pledgee.
 
26.  RELEASE OF GUARANTORS.  In the event any Pledgor which is a Subsidiary of
the Borrower is released from its obligations pursuant to the Subsidiaries
Guaranty, such Pledgor (so long as not the Borrower) shall be released from this
Agreement and this Agreement shall, as to such Pledgor only, have no further
force or effect.
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.
 
 
GENCO SHIPPING & TRADING LIMITED,

 
as a Pledgor

 
By: /s/ John Wobensmith
 

 
Name: John Wobensmith

 
Title: CFO

 
 
GENCO AUGUSTUS LIMITED

 
as Pledgor

 
By: /s/ John Wobensmith
 

 
Name: John Wobensmith

 
Title: CFO

 
 
GENCO CLAUDIUS LIMITED

 
as Pledgor

 
By: /s/ John Wobensmith
 

 
Name: John Wobensmith

 
Title: CFO

 
 
GENCO COMMODUS LIMITED

 
as Pledgor

 
By: /s/ John Wobensmith
 

 
Name: John Wobensmith

 
Title: CFO

 
 
GENCO CONSTANTINE LIMITED

 
as Pledgor

 
By: /s/ John Wobensmith
 

 
Name: John Wobensmith

 
Title: CFO

 
 
 

--------------------------------------------------------------------------------


 
 
 
 
GENCO HADRIAN LIMITED

 
as Pledgor

 
By: /s/ Robert Gerald Buchanan
 

 
Name: Robert Gerald Buchanan

 
Title: President



 
GENCO LONDON LIMITED

 
as Pledgor

 
By: /s/ Robert Gerald Buchanan
 

 
Name: Robert Gerald Buchanan

 
Title: President

 
 
GENCO MAXIMUS LIMITED

 
as Pledgor

 
By: /s/ Robert Gerald Buchanan
 

 
Name: Robert Gerald Buchanan

 
Title: President

 
 
GENCO TIBERIUS LIMITED

 
as Pledgor

 
By: /s/ Robert Gerald Buchanan
 

 
Name: Robert Gerald Buchanan

 
Title: President

 
 
GENCO TITUS LIMITED

 
as Pledgor

 
By: /s/ Robert Gerald Buchanan
 

 
Name: Robert Gerald Buchanan

 
Title: President

 
 
 

--------------------------------------------------------------------------------


 
 
 
Accepted and Agreed to:

 
 
 
DNB NOR BANK ASA,

 
NEW YORK BRANCH,

 
as Pledgee

 
By: /s/ Nikolai A. Nachamkin
 

 
 Name: Nikolai A. Nachamkin

 
 Title: Senior Vice President

 
By: /s/ Cathleen Buckley
 

 
Name: Cathleen Buckley

 
Title: Vice President

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX A
to
Pledge and Security Agreement
 


 
EXACT LEGAL NAME OF EACH PLEDGOR AND JURISDICTION OF
ORGANIZATION
 
Name of Pledgor
Jurisdiction of Organization
Organizational ID Number
GENCO AUGUSTUS LIMITED
MARSHALL ISLANDS
N/A
GENCO CLAUDIUS LIMITED
MARSHALL ISLANDS
N/A
GENCO COMMODUS LIMITED
MARSHALL ISLANDS
N/A
GENCO CONSTANTINE LIMITED
MARSHALL ISLANDS
N/A
GENCO HADRIAN LIMITED
MARSHALL ISLANDS
N/A
GENCO LONDON LIMITED
MARSHALL ISLANDS
N/A
GENCO MAXIMUS LIMITED
MARSHALL ISLANDS
N/A
GENCO SHIPPING & TRADING LIMITED
MARSHALL ISLANDS
N/A
GENCO TIBERIUS LIMITED
MARSHALL ISLANDS
N/A
GENCO TITUS LIMITED
MARSHALL ISLANDS
N/A

 
 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX B
to
Pledge and Security Agreement
 
 
 


LIST OF SUBSIDIARIES

 
Pledgor
Direct Subsidiaries
I.  GENCO SHIPPING & TRADING LIMITED
                    GENCO AUGUSTUS LIMITED
 
                    GENCO CLAUDIUS LIMITED
 
                    GENCO COMMODUS LIMITED
 
                    GENCO CONSTANTINE LIMITED
 
                    GENCO HADRIAN LIMITED
 
                    GENCO LONDON LIMITED
 
                    GENCO MAXIMUS LIMITED
 
                    GENCO TIBERIUS LIMITED
 
                    GENCO TITUS LIMITED
II.  All Other Pledgors
                    None



 
 

 

--------------------------------------------------------------------------------


 
ANNEX C
to
Pledge and Security Agreement
 
 
LIST OF STOCK
 


 


Name of Subsidiary
Percent (%)
Ownership
GENCO AUGUSTUS
LIMITED
 
100%
 
GENCO CLAUDIUS
LIMITED
 
100%
 
GENCO COMMODUS
LIMITED
 
100%
 
GENCO CONSTANTINE
 LIMITED
 
100%
 
GENCO HADRIAN
LIMITED
 
100%
 
GENCO LONDON
LIMITED
 
100%
 
GENCO MAXIMUS
LIMITED
 
100%
 
GENCO TIBERIUS
LIMITED
 
100%
 
GENCO TITUS
LIMITED
100%

 
 
 
 
 
 
 

--------------------------------------------------------------------------------




ANNEX D
to
Pledge and Security Agreement


 
 
LIST OF LIMITED LIABILITY COMPANY INTERESTS
 
None.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
ANNEX E
to
Pledge and Security Agreement

 


 
LIST OF PARTNERSHIP INTERESTS
 
 
None.
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX F
to
Pledge and Security Agreement

 
LIST OF CHIEF EXECUTIVE OFFICES


Name of Pledgor
Address
     
GENCO AUGUSTUS LIMITED
299 Park Avenue
New York, NY 10171-0002
       
GENCO CLAUDIUS LIMITED
299 Park Avenue
New York, NY 10171-0002
       
GENCO COMMODUS LIMITED
299 Park Avenue
New York, NY 10171-0002
       
GENCO CONSTANTINE LIMITED
299 Park Avenue
New York, NY 10171-0002
       
GENCO HADRIAN LIMITED
299 Park Avenue
New York, NY 10171-0002
       
GENCO LONDON LIMITED
299 Park Avenue
New York, NY 10171-0002
       
GENCO MAXIMUS LIMITED
299 Park Avenue
New York, NY 10171-0002
       
GENCO SHIPPING & TRADING LIMITED
299 Park Avenue
New York, NY 10171-0002
       
GENCO TIBERIUS LIMITED
299 Park Avenue
New York, NY 10171-0002
       
GENCO TITUS LIMITED
299 Park Avenue
New York, NY 10171-0002
 

 
 
 

 

--------------------------------------------------------------------------------


 
 
ANNEX G
to
Pledge and Security Agreement

 
Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests
 
AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of _______ __, ____, among the undersigned pledgor (the
“Pledgor”), DNB NOR BANK ASA, New York Branch, not in its individual capacity
but solely as collateral agent (the “Pledgee”), and __________, as the issuer of
the Uncertificated Securities, Limited Liability Company Interests and/or
Partnership Interests (each as defined below) (the “Issuer”).
 
 
W I T N E S S E T H :
 
WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Pledge and Security Agreement, dated as of July 20, 2007 (as amended,
amended and restated, modified or supplemented from time to time, the “Pledge
Agreement”), under which, among other things, in order to secure the payment of
the Obligations (as defined in the Pledge Agreement), the Pledgor will pledge to
the Pledgee for the benefit of the Secured Creditors (as defined in the Pledge
Agreement), and grant a first priority security interest in favor of the Pledgee
for the benefit of the Secured Creditors in, all of the right, title and
interest of the Pledgor in and to any and all (1) “uncertificated securities”
(as defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted
in the State of New York) (“Uncertificated Securities”), (2)  Partnership
Interests (as defined in the Pledge Agreement) and (3) Limited Liability Company
Interests (as defined in the Pledge Agreement), in each case issued from time to
time by the Issuer, whether now existing or hereafter from time to time acquired
by the Pledgor (with all of such Uncertificated Securities, Partnership
Interests and Limited Liability Company Interests being herein collectively
called the “Issuer Pledged Interests”); and
 
WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledge
Interests and to provide for the rights of the parties under this Agreement;
 
NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 
1.  The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, after receiving a notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, not to comply
with any instructions or orders regarding any or all of the Issuer Pledged
Interests
 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX G
Page 2
 
originated by any person or entity other than the Pledgee (and its successors
and assigns) or a court of competent jurisdiction.
 
2.  The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.
 
3.  The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partner­ship agreement, membership agreement
or any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests are fully paid and nonassessable.
 
4.  All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:
 
DnB Nor Bank ASA,
     New York Branch
200 Park Avenue, 31st Floor
New York, New York 10166-0396
Attn:  Nikolai Nachamkin
Telephone:  212-681-3863
Facsimile:   212-681-3900
 
5.  Until the Pledgee shall have delivered written notice to the Issuer that all
of the Obligations have been paid in full and this Agreement is terminated, the
Issuer will, upon receiving notice from the Pledgee stating that an “Event of
Default” has occurred and is continuing, send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Pledgor only by wire transfers
to such account as the Pledgee shall instruct.
 
6.  Except as expressly provided otherwise in Sections 4 and 5, all notices,
shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
overnight courier service and all such notices and communications shall, when
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee, the Pledgor
or the Issuer shall not be effective until received by the Pledgee, the Pledgor
or the Issuer, as the case may be.  All notices and other communications shall
be in writ­ing and addressed as follows:
 
(a)           if to any Pledgor, at:
 
c/o Genco Ship Management LLC,
35 West 56th Street
 
 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX G
Page 3
 
 
New York, NY 10019
Attention:  John Wobensmith
Telephone No.:  646-443-8555
Telecopier No.:  646-552-4052


with copies to:
Seward & Kissel LLP
One Battery Park Plaza
New York, New York 10004
Attention: Lawrence Rutkowski
Telephone No.: 212-574-1200
Telecopier No.: 212-480-8421
 
(b)           if to the Pledgee, at:
 
DnB Nor Bank ASA,
     New York Branch
200 Park Avenue, 31st Floor
New York, New York 10166-0396
Attn:  Nikolai Nachamkin
 
Telephone:  212-681-3863
Facsimile:   212-681-3900
 
(c)           if to the Issuer, at:
 
________________________
________________________
________________________
 
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.
 
7.  This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.
 
8.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws (other than Title 14 of Articles 5 of the New York General Obligations Law.
 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX G
Page 4
 
 
 
IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.
 
[______________________],
as Pledgor
 
By_____________________________
Name:
Title:
 
                                DNB NOR BANK ASA, NEW YORK BRANCH,
                                not in its individual capacity but solely as
Pledgee
 
By_____________________________
Name:
Title:
 
By_____________________________
Name:
Title:
 


[________________________],
the Issuer
 
By_____________________________
Name:
Title:
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
ANNEX H
to
Pledge and Security Agreement


 
Form of Control Agreement Regarding Deposit Accounts




CONTROL AGREEMENT REGARDING DEPOSIT ACCOUNTS (as amended, modified or
supplemented from time to time, this “Agreement”), dated as of _______ __, ____,
among the undersigned assignor (the “Assignor”), DNB NOR BANK ASA, New York
Branch, not in its individual capacity but solely as Collateral Agent (the
“Collateral Agent”) and NORDEA BANK FINLAND, PLC, New York Branch, as the
deposit account bank (the “Deposit Account Bank”), as the bank (as defined in
Section 9-102 of the UCC as in effect on the date hereof in the State of
_______________ (the “UCC”)) with which one or more deposit accounts (as defined
in Section 9-102 of the UCC) are maintained by the Assignor (with all such
deposit accounts now or at any time in the future maintained by the Assignor
with the Deposit Account Bank being herein called the “Deposit Accounts”).
 
 
W I T N E S S E T H :
 
WHEREAS, the Assignor, various other Assignors and the Collateral Agent have
entered into a Pledge and Security Agreement, dated as of July 20, 2007 (as
amended, amended and restated, modified or supplemented from time to time, the
“Pledge and Security Agreement”), under which, among other things, in order to
secure the payment of the Obligations (as defined in the Pledge and Security
Agreement), the Assignor has granted a first priority security interest to the
Collateral Agent for the benefit of the Secured Creditors (as defined in the
Pledge and Security Agreement) in all of the right, title and interest of the
Assignor in and into any and all deposit accounts (as defined in Section 9-102
of the UCC) and in all monies, securities, instruments and other investments
deposited therein from time to time (collectively, herein called the
“Collateral”); and
 
WHEREAS, the Assignor desires that the Deposit Account Bank enter into this
Agreement in order to establish “control” (as defined in Section 9-104 of the
UCC) in each Deposit Account at any time or from time to time maintained with
the Deposit Account Bank, and to provide for the rights of the parties under
this Agreement with respect to such Deposit Accounts;
 
NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 
1.           Assignor’s Dealings with Deposit Accounts; Notice of Exclusive
Control. Until the Deposit Account Bank shall have received from the Collateral
Agent a Notice of Exclusive Control (as defined below), the Assignor shall be
entitled to present items drawn on and otherwise to withdraw or direct the
disposition of funds from the Deposit Accounts and give instructions in respect
of the Deposit Accounts; provided, however, that the Assignor may not,
 
 
 

--------------------------------------------------------------------------------


 
ANNEX H
Page 2
 
 
 
and the Deposit Account Bank agrees that it shall not permit the Assignor to,
without the Collateral Agent’s prior written consent, close any Deposit
Account.  If upon the occurrence and during the continuance of an Event of
Default (as defined in the Pledge and Security Agreement) the Collateral Agent
shall give to the Deposit Account Bank a notice of the Collateral Agent’s
exclusive control of the Deposit Accounts, which notice states that it is a
“Notice of Exclusive Control” (a “Notice of Exclusive Control”), only the
Collateral Agent shall be entitled to withdraw funds from the Deposit Accounts,
to give any instructions in respect of the Deposit Accounts and any funds held
therein or credited thereto or otherwise to deal with the Deposit Accounts.
 
2.           Collateral Agent’s Right to Give Instructions as to Deposit
Accounts.  (a)  Notwithstanding the foregoing or any separate agreement that the
Assignor may have with the Deposit Account Bank, the Collateral Agent shall be
entitled, following the occurrence and during the continuance of an Event of
Default for purposes of this Agreement, at any time to give the Deposit Account
Bank instructions as to the withdrawal or disposition of any funds from time to
time credited to any Deposit Account, or as to any other matters relating to any
Deposit Account or any other Collateral, without further consent from the
Assignor.  The Assignor hereby irrevocably authorizes and instructs the Deposit
Account Bank, and the Deposit Account Bank hereby agrees, to comply with any
such instructions from the Collateral Agent without any further consent from the
Assignor.  Such instructions may include the giving of stop payment orders for
any items being presented to any Deposit Account for payment.  The Deposit
Account Bank shall be fully entitled to rely on, and shall comply with,  such
instructions from the Collateral Agent even if such instructions are contrary to
any instructions or demands that the Assignor may give to the Deposit Account
Bank.  In case of any conflict between instructions received by the Deposit
Account Bank from the Collateral Agent and the Assignor, the instructions from
the Collateral Agent shall prevail.
 
(b)           It is understood and agreed that the Deposit Account Bank’s duty
to comply with instructions from the Collateral Agent regarding the Deposit
Accounts is absolute, and the Deposit Account Bank shall be under no duty or
obligation, nor shall it have the authority, to inquire or determine whether or
not such instructions are in accordance with the Pledge and Security Agreement
or any other Credit Document (as defined in the Pledge and Security Agreement),
nor seek confirmation thereof from the Assignor or any other Person.
 
3.           Assignor’s Exculpation and Indemnification of Depository Bank.  The
Assignor hereby irrevocably authorizes and instructs the Deposit Account Bank to
follow instructions from the Collateral Agent regarding the Deposit Accounts
even if the result of following such instructions from the Collateral Agent is
that the Deposit Account Bank dishonors items presented for payment from any
Deposit Account.  The Assignor further confirms that the Deposit Account Bank
shall have no liability to the Assignor for wrongful dishonor of such items in
following such instructions from the Collateral Agent.  The Deposit Account Bank
shall have no duty to inquire or determine whether the Assignor’s obligations to
the Collateral Agent are in default or whether the Collateral Agent is entitled,
under any separate agreement between the Assignor and the Collateral Agent, to
give any such instructions.  The Assignor further agrees to be responsible for
the Deposit Account Bank’s customary charges and
 
 
 

--------------------------------------------------------------------------------


 
ANNEX H
Page 3
 
 
to indemnify the Deposit Account Bank from and to hold the Deposit Account Bank
harmless against any loss, cost or expense that the Deposit Account Bank may
sustain or incur in acting upon instructions which the Deposit Account Bank
believes in good faith to be instructions from the Collateral Agent excluding
any loss, cost or expense to the extent incurred as a direct result of the gross
negligence or willful misconduct of the Deposit Account Bank.
 
4.           Subordination of Security Interests; Deposit Account Bank’s
Recourse to Deposit Accounts.  The Deposit Account Bank hereby subordinates any
claims and security interests it may have against, or with respect to, any
Deposit Account at any time established or maintained with it by the Assignor
(including any amounts, investments, instruments or other Collateral from time
to time on deposit therein) to the security interests of the Collateral Agent
(for the benefit of the Secured Creditors) therein, and agrees that no amounts
shall be charged by it to, or withheld or set-off or otherwise recouped by it
from, any Deposit Account of the Assignor or any amounts, investments,
instruments or other Collateral from time to time on deposit therein; provided
that the Deposit Account Bank may, however, from time to time debit the Deposit
Accounts for any of its customary charges in maintaining the Deposit Accounts or
for reimbursement for the reversal of any provisional credits granted by the
Deposit Account Bank to any Deposit Account, to the extent, in each case, that
the Assignor has not separately paid or reimbursed the Deposit Account Bank
therefor.
 
5.           Representations, Warranties and Covenants of Deposit Account
Bank.  The Deposit Account Bank represents and warrants to the Collateral Agent
that:
 
(a)           The Deposit Account Bank constitutes a “bank” (as defined in
Section 9-102 of the UCC), that the jurisdiction (determined in accordance with
Section 9-304 of the UCC) of the Deposit Account Bank for purposes of each
Deposit Account maintained by the Assignor with the Deposit Account Bank shall
be one or more States within the United States.
 
(b)           The Deposit Account Bank shall not permit any Assignor to
establish any demand, time, savings, passbook or other account with it which
does not constitute a “deposit account” (as defined in Section 9-102 of the
UCC).
 
(c)  The account agreements between the Deposit Account Bank and the Assignor
relating to the establishment and general operation of the Deposit Accounts
provide, whether specifically or generally, that the laws of New York govern
secured transactions relating to the Deposit Accounts and that the Deposit
Account Bank’s “jurisdiction” for purposes of Section 9-304 of the UCC in
respect of the Deposit Accounts is New York.  The Deposit Account Bank will not,
without the Collateral Agent’s prior written consent, amend any such account
agreement so that the Deposit Account Bank’s jurisdiction for purposes of
Section 9-304 of the UCC is other than a jurisdiction permitted pursuant to
preceding clause (a).  All account agreements in respect of each Deposit Account
in existence on the date hereof are listed on Annex A hereto and copies of all
such account agreements have been furnished to the Collateral Agent.  The
Deposit Account Bank will promptly furnish to the Collateral Agent a copy of the
account agreement for each Deposit Account hereafter established by the Deposit
Account Bank for the Assignor.
 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX H
Page 4
 
 
(d)           The Deposit Account Bank has not entered and will not enter, into
any agree­ment with any other Person by which the Deposit Account Bank is
obligated to comply with instructions from such other Person as to the
disposition of funds from any Deposit Account or other dealings with any Deposit
Account or other of the Collateral.
 
(e)           On the date hereof the Deposit Account Bank maintains no Deposit
Accounts for the Assignor other than the Deposit Accounts specifically
identified in Annex A hereto.
 
(f)           Any items or funds received by the Deposit Account Bank for the
Assignor’s account will be credited to said Deposit Accounts specified in
paragraph (e) above or to any other Deposit Accounts hereafter established by
the Deposit Account Bank for the Assignor in accordance with this Agreement.
 
(g)           The Deposit Account Bank will promptly notify the Collateral Agent
of each Deposit Account hereafter established by the Deposit Account Bank for
the Assignor (which notice shall specify the account number of such Deposit
Account and the location at which the Deposit Account is maintained), and each
such new Deposit Account shall be subject to the terms of this Agreement in all
respects.
 
6.           Deposit Account Statements and Information.  The Deposit Account
Bank agrees, and is hereby authorized and instructed by the Assignor, to furnish
to the Collateral Agent, at its address indicated below, copies of all account
statements and other information relating to each Deposit Account that the
Deposit Account Bank sends to the Assignor and to disclose to the Collateral
Agent all information requested by the Collateral Agent regarding any Deposit
Account.
 
7.           Conflicting Agreements.  This Agreement shall have control over any
conflicting agreement between the Deposit Account Bank and the Assignor.
 
8.           Merger or Consolidation of Deposit Account Bank.  Without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, any bank into which the Deposit Account Bank may be merged or
with which it may be consolidated, or any bank resulting from any merger to
which the Deposit Account Bank shall be a party, shall be the successor of the
Deposit Account Bank hereunder and shall be bound by all provisions hereof which
are binding upon the Deposit Account Bank and shall be deemed to affirm as to
itself all representations and warranties of the Deposit Account Bank contained
herein.
 
9.           Notices.  (a)  All notices and other communications provided for in
this Agreement shall be in writing (including facsimile) and sent to the
intended recipient at its address or telex or facsimile number set forth below:
 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX H
Page 5
 
 
 
If to the Collateral Agent, at:
 
DnB Nor Bank ASA,
     New York Branch
200 Park Avenue, 31st Floor
New York, New York 10166-0396
Attn:  Nikolai Nechamkin
Telephone:  212-681-3863
Facsimile:   212-681-3900

 
 
If to the Assignor, at:
 
____________
____________
____________


 
If to the Deposit Account Bank, at:
 
Nordea Bank Finland, Plc,
     New York Branch
437 Madison Avenue
21st Floor
New York, New York 10022
Attention:  Hans Chr. Kjelsrud
Telephone:  (212) 318 9634
Facsimile:   (212) 421 4420


 
 
or, as to any party, to such other address or telex or facsimile number as such
party may designate from time to time by notice to the other parties.
 
(b)           Except as otherwise provided herein, all notices and other
communications hereunder shall be delivered by hand or by commercial overnight
courier (delivery charges prepaid), or mailed, postage prepaid, or telexed or
faxed, addressed as aforesaid, and shall be effective (i) three business days
after being deposited in the mail (if mailed), (ii) when delivered (if delivered
by hand or courier) and (iii) or when transmitted with receipt confirmed (if
telexed or faxed); provided that notices to the Collateral Agent shall not be
effective until actually received by it.
 
10.           Amendment.  This Agreement may not be amended, modified or
supplemented except in writing executed and delivered by all the parties hereto.
 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX H
Page 6
 
 
11.           Binding Agreement.  This Agreement shall bind the parties hereto
and their successors and assign and shall inure to the benefit of the parties
hereto and their successors and assigns.  Without limiting the provisions of the
immediately preceding sentence, the Collateral Agent at any time or from time to
time may designate in writing to the Deposit Account Bank a successor Collateral
Agent (at such time, if any, as such entity becomes the Collateral Agent under
the Pledge and Security Agreement, or at any time thereafter) who shall
thereafter succeed to the rights of the existing Collateral Agent hereunder and
shall be entitled to all of the rights and benefits provided hereunder.
 
12.           Continuing Obligations.  The rights and powers granted herein to
the Collateral Agent have been granted in order to protect and further perfect
its security interests in the Deposit Accounts and other Collateral and are
powers coupled with an interest and will be affected neither by any purported
revocation by the Assignor of this Agreement or the rights granted to the
Collateral Agent hereunder or by the bankruptcy, insolvency, conservatorship or
receivership of the Assignor or the Deposit Account Bank or by the lapse of
time.  The rights of the Collateral Agent hereunder and in respect of the
Deposit Accounts and the other Collateral, and the obligations of the Assignor
and Deposit Account Bank hereunder, shall continue in effect until the security
interests of Collateral Agent in the Deposit Accounts and such other Collateral
have been terminated and the Collateral Agent has notified the Deposit Account
Bank of such termination in writing.
 
13.           Governing Law.   This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
14.           Counterparts.      This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 
15.           Termination.        This Agreement and the security interest
created hereby shall terminate on the date on which the Collateral Agent shall
have given the Deposit Account Bank written notice that this Agreement shall
have terminated.
 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX H
Page 7
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.
 
 
Assignor:

 



  [NAME OF ASSIGNOR] 

   

 
By:______________________

 
Name:

 
Title:

 

  Collateral Agent: 

   

 
DNB NOR BANK ASA, NEW YORK BRANCH,

 
 
as Collateral Agent

 
 
By:______________________

 
Name:

 
Title:



 
 
By:______________________

 
Name:

 
Title:

 
 
Deposit Account Bank:

 
 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Deposit Account Bank

 
 
By: ______________________

  Name: 

  Title: 

 
 
By: ______________________

  Name: 

  Title: 

 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
Annex I

 
Operating Accounts
 
                Assignor
Account Number
   




 
 
 
 
 
 
 
 
 
 